Title: To George Washington from Isaac Craig, 23 February 1782
From: Craig, Isaac
To: Washington, George


                  
                     May it please your Excellency,
                     Philadelphia Feby 23d, 1782
                  
                  The constant attention paid to the rights of your officers, emboldens me to lay before your Excellency a matter, which, tho little in its consequences to the world, to me, in its issue, is of the greatest importance; viz. my rank in the army—my right to promotion  disputed.  I therefore beg leave to lay before your Excellency a state of my claim; hoping it shall meet with your Excellency’s approbation—At the beginning of the present war, I took up arms in defence of the rights of my country, determined to lay them down only with my life, or the establishment of our freedom.  In November 1775, I was appointed a first Lieutenant of Marines, in the Navy, then fitting out by the continent, & in that capacity acted, commanding the Marines on board the Andrew Doria, ten months.  Permit me to observe, that I was then the oldest Lieutenant, & of course intitled to the first vacency; which vacency happned in April 1776; but was not filled, by reason of my being at sea, & not having an opportunity of applying to the marine committee for that purpose.  On my return to this harbour, in October 1776, I had a captains commission given me, dated the time of my arrival.  The Marine Committee informed me that my absence, & no certainty of my return, was the reason that I was not appointed to one of the ships then fitting out.  I esteemed the date of my commission in the Navy of little consequence, being determined to embrace the first opportunity of removing into the army.  In November 1776, the Marines under the command of Major Nickols, of that corps, were ordered to join the army; and continued doing the duty of infantry until some time in February following; when we received orders to take charge of some pieces of artillary, & have the marines instructed in that duty.  March 3d 1777, I was appointed second captain in the regiment of Artillary, then forming, under the command of Colonel Proctor; & by the resignation of captain Dericks, in May following, became the first captain & on the decease of Lieutenant Colonel Strobough, the 2d of December 1778, & promotion of Major Forest tothat vacancy, I conceived myself intitled to the majority.  From my first entering into the service of my country, I have endavoured to learn my duty, & tho’ often arduous & difficult, have found a particular pleasure in doing it.  My conduct as an officer I can submit to the strictest impartial scrutiny—June 1776, during my absence at sea, for several Frigates, then building here, officers were appointed; among whom captain Porter, who now disputes rank with me, was commissioned capt. of marines; & continued as such until the 28th of April following; at which time, upon the recommendation of Col. Proctor to General Knox, he was appointed captain of artillary: but, by some means, got a commission anti-dated to the first of January preceding.
                  I have ever esteemed resolutions of Congress sacred—Acts of that august body, sufficient security for the rights of soldiers, as well as citizens—On these Acts I wish to rest my claim; & beg leave to recite one, of the first of April 1777, which I presume will appear pertinent.  "Resolved, that no officer already appointed, or to be hereafter appointed, shall take rank by virtue of a commission anti-dated; but rank shall be determined by the time of appointment, unless otherwise directed by a special resolution of Congress."  Hence it appears captain, Porter cannot rank as an artilary officer, previous to the 28th of April 1777, till which time he received pay as captain of marines, as may appear by the records of the Marine Committee.  It will further appear, that, while thus paid as a Navy officer, he has also received pay as captn of artillery, from the first of Jany 1777 almost four months before he was an artillary officer, & almost four months receiving pay in a double capacity.  This last I am constrained to mention, in this place, may as an argument necessarily connected with the establishment of my present claim—But Capt. Porter says his commission was anti-dated, in consequence of a Resolution of Congress, of the 24th of Novr 1778, which I take the liberty to quote—"Resolved, therefore; that upon any dispute of rank the following rules shall be hereafter observed.  For determining rank in the continental line, between all Colonels & inferior officers of different states, between like officers of infantry, & those of horse and artillary appointed under the Authority of Congress, by virtue of a resolution of Sepr the 15th 1776, or by virtue of any subsequent Resolution, prior to January 1st 1777, all such officers shall be deemed to have their commission dated on the day last mentioned; & their relative rank with respect to each other, in the continental line of the army, shall be determined by their rank prior to the 16th of September 1776"—I humbly apprehend that the above resolution, by which Capt. Porter attempts to support his claim, has no allusion to his case, either directly or impliedly; as it expressly relates to the officers of the Eighty eight battalions only, or those appointed by virtue of any susequent resolution, prior to the 1st of January 1777—And, as before observed, Capt. Porter’s acknowledging himself to be a navy officer, by receiving pay as such, up to the 28th of April 1777 precludes him from any pretensions to rank in the army, previous to that time—But should it be admitted that service in the navy intitled officers to promotion in the Army, which by no means appears to have been the intention of Congress, I presume, I have the first claim, being first in commission; and actual service at sea only, prevented my promotion in April 1776, as before observed, which was some months prior to captain Porter’s offering his service—I beg leave further to observe, that the late President of this State, who was a member of the board of arangement in 1778 & 1779, assured me, that that board, in giving rank to officers, not only attended to their appointments, but had had minute retrospect to the dates of vacancies, to which they were intitled.
                  In our service, may it please your Excellency, honour is almost the only personal consideration left for an officer to fight for—It is connected with the vitals of our military establishment—In this consideration your Excellency will excuse the prolixity of this adress.  I have the honour to be, With great respect, Your Excellency’s very obedient Servt
                  
                     Isaac Craig
                  
               